Mr. Justice McIver.
I concur in the result.. It seems to me that the judgment in favor of Cole & Co. was not open to the attack of the plaintiffs, inasmuch as the only, person who could take advantage of the alleged insufficient service of the .summons was the defendant Shannon. In the absence of any ■objection from him, the court will presume that everything necessary to perfect the service was done, or that he, by voluntary appearance or otherwise, waived the necessity for service. So that, even if the first attachment should be regarded as void,' yet the sale under the judgment might be supported as a sale under a junior lien; and as all that is asked for in the complaint, so far as we can learn from the case, is to have the sale set aside and the land resold, I concur id the result reached in the within opinion. Who may be entitled to the proceeds of the ■sale, is a question of much more difficulty, and, as we are not now called upon to decide it, I prefer to reserve my opinion.